Citation Nr: 9927281	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  91-41 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spinal 
stenosis with degenerative disc disease, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of fractures of the left index and little fingers.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.  

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal from a July 1990 rating decision of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  In a decision dated April 
24, 1996, the Board denied the appellant's claims seeking an 
increased rating above 40 percent for his service-connected 
low back disability and a compensable or higher evaluation 
for his service-connected burn scar of the right hand.  The 
Board remanded for additional development a claim seeking an 
increased rating for his service-connected residuals of 
fracture of the left index and little fingers.  In addition, 
the Board referred for initial adjudication by the RO a claim 
seeking entitlement to a total disability rating on the basis 
of individual unemployability due to service-connected 
disabilities.  The appellant appealed to the United States 
Court of Appeals for Veterans Claims (Court).  

In June 1997, counsel for the appellant and VA filed a 
"Joint Motion for Remand" and requested a stay of 
proceedings pending a ruling on the motion.  The parties 
agreed in the Joint Motion for Remand that the appealed issue 
of an increased rating for the left hand disability, as well 
as the claim requesting a total rating on the basis of 
individual unemployability, were not presently before the 
Court on appeal.  Further, it was agreed by the parties that 
the appellant would not appeal the issue for an increased 
rating for the right hand burn scar disability and that 
accordingly, they requested the Court to affirm the Board's 
disposition as to that claim.  An Order of the Court dated in 
June 1997 granted the motion and vacated the Board's decision 
of April 1996 with respect to the issue of an increased 
rating for the low back disability.  The Court dismissed the 
appeal for an increased rating for the right hand burn scar 
disability in accordance with the agreement of the parties as 
stipulated in the Joint Motion for Remand.  The case was 
remanded for further development, readjudication and 
disposition in accordance with the Court's Order.  

While the case was pending before the Court, the RO issued a 
rating decision in August 1996 in compliance with the Board's 
April 1996 remand instructions.  An increased (compensable) 
rating for the appellant's left hand disability was again 
denied and a supplemental statement of the case on this issue 
was furnished to the appellant and his representative in 
August 1996.  In addition, the record reflects that the RO 
initiated development actions with regard to the inferred 
claim seeking a total rating on the basis of individual 
unemployability by letter to the appellant dated in May 1996.  

In March 1998, the Board remanded the veteran's case to the 
RO for action in accordance with the Court's directives 
regarding the remaining issue.  Specifically, to obtain new 
medical examinations, both orthopedic and neurologic, 
addressing the nature and extent of the appellant's low back 
disability in accordance with DeLuca v. Brown, 8 Vet. App. 
202 (1995), with emphasis on the impact pain has on the 
degree of disability experienced by the veteran.  The 
attention of the RO was directed to VAOPGCPREC 36-97 (Dec. 
12, 1997), wherein the General Counsel held that:

1.  Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (IDS), 
involves loss of range of motion because 
the nerve defects and resulting pain 
associated with injury to the sciatic 
nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar 
vertebrae. Therefore, pursuant to Johnson 
v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when 
a disability is evaluated under this 
diagnostic code.  

2.  When a veteran has received less than 
the maximum evaluation under DC 5293 
based upon symptomatology which includes 
limitation of motion, consideration must 
be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even 
though the rating corresponds to the 
maximum rating under another diagnostic 
code pertaining to limitation of motion.

3.  The Board must address entitlement to 
an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) if there is evidence of 
"exceptional or unusual" circumstances 
indicating that the rating schedule was 
inadequate.

The veteran's case has been returned to the Board for further 
action.

Notwithstanding a claim by the veteran the issue of 
entitlement to a total rating based on individual 
unemployability has not yet been fully developed by the RO.  
That is, the RO has either failed to enter an initial 
decision, or failed to respond to a timely filed notice of 
disagreement.  Accordingly, this matter is again referred to 
the RO for appropriate consideration.  The Board takes this 
opportunity to note that it may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, 
pronounced intervertebral disc syndrome is demonstrated with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain, neurologic deficit, and little 
intermittent relief.  

2.  The service-connected residuals of fractures of the left 
index and little fingers produce no disability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 60 percent for 
lumbar spinal stenosis with degenerative disc disease have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (1998).  

2.  The criteria for a compensable disability rating for 
residuals of fractures of the left index and little fingers 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5223 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims which are not implausible.  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating. Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  It is further the 
judgment of the Board that the veteran has been afforded 
every administrative consideration regarding his claim, and 
the Board is satisfied that all relevant facts have been 
properly developed pursuant to 38 U.S.C.A. § 5107(a).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A.  Factual Background of the Spine Disorder

The veteran injured his back during service while lifting, 
and was subsequently treated for back symptoms during 
service.  Service connection has been in effect for back 
disability, initially rated as lumbosacral strain, since 
separation from active duty.

In July 1969, the Buffalo, New York RO granted service 
connection for chronic low back pain assigning a 10 percent 
disability evaluation.  A 20 percent rating was assigned in 
May 1971 based on muscle spasm and limitation of motion being 
shown on VA examination.  A 40 percent rating has been in 
effect since January 1990.

In February 1991, the veteran was seen by J. Giddings, M.D., 
for complaints of low back pain.  Physical examination 
resulted in a diagnosis of back pain, rule out disc disease.

During a hearing at the RO in May 1991, the veteran testified 
that he had had chronic low back pain since military service; 
that he had recently developed a bulging disc; that he had 
difficulty lifting more than 5 to 10 pounds; and that he had 
had to change his job from maintenance mechanic to heavy 
equipment operator because of his back, incurring a loss in 
wages.  

VA outpatient clinic records dated between 1991 and 1995 show 
regular, ongoing outpatient care for complaints pertaining to 
chronic low back pain.  X-ray studies showed evidence of 
arthritis.

In July 1992, Wayne P. Fricke, M. D., reported that the 
veteran had had a high degree of disability related to his 
inservice back injury with progression over the years 
resulting in spinal stenosis rendering the veteran 
unemployable.  

On VA examination in December 1992, the appellant was noted 
to be morbidly obese.  Midline tenderness was noted but 
straight leg raising and neurological studies of the lower 
extremities disclosed negative findings.  A separate 
neurological study found absent reflexes due to diabetes.  
Motion studies showed flexion to 40 degrees limited by pain, 
and lateral bending to 15 degrees bilaterally.  The diagnoses 
were chronic lumbar pain with spinal stenosis and 
degenerative joint disease. 

When the veteran was examined by VA in January 1993, there 
were diagnoses of chronic lumbar pain with history of 
lumbosacral strain in 1967, and spinal stenosis at L4-L5 with 
a bulging disc, but no herniation of the disc, and DJD.  A 
neurological examination found peripheral neuropathy 
secondary to diabetes.

In October 1994 the veteran was prescribed a supportive back 
brace for his service-connected back disorder.  

The appellant was seen for a VA examination in June 1996, and 
he reported low back pain extending down the legs with 
transient numbness.  Physical examination revealed no 
vertebral column tenderness, some indications of tenderness 
over the lumbosacral area, and a limitation of motion.  The 
veteran was described as being large and obese.  The 
diagnosis was a history of low back pain with intervertebral 
degenerative disc disease.

In October 1996, J. Gregg Hardy, M.D., reported that the 
veteran described a chronic history of numbness and tingling 
intermittently in his legs since 1967.  It was noted that the 
veteran was a non-insulin dependent diabetic who reported the 
numbness and tingling had become worse in the past year.  He 
described little or no numbness or tingling in his fingertips 
or hands and felt that his strength in his hands had not 
changed.  He perceived that his legs were not significantly 
weaker noting that he was able to get up from a chair and go 
up and down steps without difficulty.  He also perceived, 
however, that his ankles were weaker and that the numbness 
and tingling in his feet had worsened over the prior year.  
The appellant also described a burning quality down both 
legs.  

On neurological examination the veteran's gait was remarkably 
good.  No tremor or involuntary movements were noted.  No 
weakness was demonstrated in the lower extremities.  He was 
totally areflexic with mute plantars bilaterally.  The 
possibility of a developing lumbar stenosis was considered, 
although the veteran also had superimposed diabetic 
neuropathy.  A CT scan revealed severe focal spinal stenosis 
at L4-5 due to a diffuse disk protrusion with associated 
facet and ligamentum flavum hypertrophy.  Also visualized 
were mild focal spinal stenoses of L3-L4 and L5-S1 due to 
facet hypertrophy, and degenerative disk disease with partial 
L4-L5 collapse and L4-5 anterior osteophytes.  

In December 1996, Dr. Hardy opined that the that nerve 
conduction studies demonstrated extensive polyneuropathy.  He 
remained uncertain, however, whether the veteran was a 
surgical candidate. 

A Report of Contact, dated in May 1998, reflects that the 
Social Security Administration reported that the veteran's 
claim for benefits was denied and that it had no records to 
send.  

In July 1998, the veteran was examined at Wilmington 
Neurology Clinic for VA.  The veteran reported that his 
weight had not seemed to affect his back pain whether he 
weighed 195 or more than 272.  He noted that he had stepped 
off a fuel truck in 1990 causing exacerbation of back pain.  
He related that he was unable to stand for any long period of 
time; that he was able to walk for perhaps 400 feet; but that 
he would need to rest for 10-15 minutes thereafter.  He 
reported that lying down helped as well.  He stated that 
numbness of his legs accompanied the back pain which had been 
worse since the 1990 accident, but that radiation of pain had 
been present since 1967 in service.  He described this as 
"like fire down his legs".  He noted that he had leg 
weakness from pain.  He had been diagnosed with diabetes 
since 1984.  He complained that his feet bothered him, 
especially when they were warm as when they were under the 
covers.  His feet did not bother him as much when they were 
cold.  

On physical examination lumbar motion was full with flexion 
to 90 degrees, extension, and bilateral lateral flexion to 25 
degrees.  There was moderate tenderness noted at the L3-L4 to 
the S1 spine area, with no tenderness in the sciatic notch, 
thigh or knee areas.  Straight leg raising on the right was 
positive at 45 degrees.  On the left it was positive at 30 
degrees with pain in the lumbosacral spine down to the 
bilateral popliteal fossa areas.  The veteran demonstrated 
decreased pin prick sensation below the right upper leg and 
at the left mid leg levels.  There was mildly decreased 
vibration sensation in the knees, and moderately decreased 
sensation in both ankles which was absent in the toes, 
bilaterally.  There was a positive Romberg sign.  The veteran 
had general hyporeflexia which was symmetrical and without 
pathological reflex.  The neurologic examination of gait was 
normal.  There were diagnoses of lumbar spinal stenosis L4-L5 
with bilateral L4 nerve root encroachment evidenced by CT of 
the lumbosacral spine in October 1996; and diabetic 
neuropathy involving the soles of both feet.  

In December 1998, Dr. Hardy reported that a lumbar CT scan 
performed in October 1996 demonstrated severe focal spinal 
stenosis at L4-5, a process described as one which would only 
worsen with time and not significantly improve.  In addition, 
nerve conduction velocities performed at that time not only 
demonstrated a superimposed polyneuropathy from the veteran's 
diabetes adding to his potential disability, but clearly 
verified intraspinal process affecting the nerve roots of the 
lumbar spine.  Therefore, it was opined that the veteran had 
two problems: degenerative disk disease with radiculopathy, 
and superimposed lumbar spinal stenosis which caused a 
disabling pain syndrome.  

When the veteran had an orthopedic examination for VA in 
December 1998, it was reported that in 1992, he began working 
for Washington Country and Yacht club doing maintenance work 
and repairing small motors and equipment on the golf course, 
and had done fairly well.  Reportedly he had to sit down when 
he worked because of discomfort, and was only able to walk 
approximately 200 yards.  If he had to stand or walk far from 
the car in a shopping center, he had difficulty.  He had to 
bend over after this because he experienced numbness and 
weakness.  He took blood pressure medication, Glipizide for 
diabetes, and approximately "15 to 20 aspirin a day."

The veteran's past medical records were reviewed.  He had 
been seen by a number of doctors who had not recommended back 
surgery because of his blood pressure, obesity, and diabetes.  
He had been evaluated for neuritis thought to be due to 
diabetic neuropathy.  The medical records revealed 
degenerative joint disease of the lower lumbar spine with 
some degree of spin stenosis in the lower two segments.  

On physical examination, the veteran ambulated without 
assistive aids, and without a limp.  He was 73 inches tall 
and weighed 279 pounds.  He reported aching in the low back, 
and cramping and burning down both legs associated with some 
numbness in the dorsum of the feet.  Range of motion of the 
back, measured with a Goniometer, revealed 10 degrees active 
extension and 15 degrees of passive extension.  Flexion was 
possible to 20 degrees without pain.  However, greater than 
20 degrees increased pain.  Passive flexion was to 25 degrees 
with some assistance.  Lateral bending was significantly 
limited to the left, 15 degrees actively and passively with 
the veteran unable to go further because of increased pain.  
Right lateral bending was also painful at 5 degrees active 
and 10 degrees passive with increased pain.  Right and left 
lateral rotation was to 30 degrees, active and passive, 
bilaterally.  Sitting straight leg raising was negative, 
however, supine straight leg raising was positive at 45 
degrees on the right and 30 degrees on the left.  Both 
plantar and dorsiflexion increased pain with dorsiflexion 
causing more increased pain.  Wydell's for symptom 
magnification was positive with some groaning, as some ranges 
of motion were determined.  X-rays of the lumbar spine 
revealed moderate to marked degenerative changes in the facet 
joints at L5-S1, and to a lesser extent at L4-L5.  The disc 
spaces were well maintained.  There was narrowing of the 
spinal canal at the L4-L5 and L5-S1 levels.  The diagnosis 
was degenerative joint disease with secondary spinal 
stenosis.  

As noted above during the 1990's, the veteran received VA and 
private outpatient treatment for complaints of persistent, 
severe low back symptoms.  There are notations in the records 
that the veteran's morbid obesity exacerbated his low back 
symptoms.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  An evaluation of 
the level of disability present includes consideration of the 
functional impairment on the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. 4.10, 4.40, 
4.45.  

In DeLuca the Court held that 38 C.F.R. §§ 4.40, 4.45 (1998) 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  Id at 206. 

The rating schedule provides the current 40 percent rating 
for intervertebral disc syndrome when the disability is 
severe and is manifested by recurring attacks, with 
intermittent relief.  A 60 percent evaluation is warranted 
when the disability is pronounced and is manifested by 
persistent symptoms that are compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disk, and that also 
result in little intermittent relief. 38 C.F.R. 4.71a, 
Diagnostic Code 5293.

The veteran's private physician, Dr. Hardy, has reported that 
on neurological examination in October 1996 the veteran's 
gait was remarkably good with no tremor or involuntary 
movements noted, and no weakness demonstrated in the lower 
extremities.  In December 1998, the physician reported that 
nerve conduction velocity study demonstrated a superimposed 
polyneuropathy from the veteran's diabetes.  On physical 
examination for VA in July 1998, the range of motion of the 
lumbar spine was reported as being full with flexion to 90 
degrees. There was moderate tenderness noted at the L3-L4 to 
the S1 spine area, with no tenderness in the sciatic notch, 
thigh or knee areas, however.  The veteran displayed 
hyporeflexia which was symmetrical and without pathological 
reflex.  The neurologic examination of gait was normal.  
Diabetic neuropathy involving the soles of both feet was 
demonstrated.  

However, the objective evidence is replete with findings 
showing the existence of a bulging disc and spinal stenosis.  
For example, a CT scan in October 1996 revealed severe focal 
spinal stenosis at L4-5 due to a diffuse disk protrusion with 
associated facet and ligamentum flavum hypertrophy.  Also 
visualized were mild focal spinal stenoses of L3-L4 and L5-S1 
due to facet hypertrophy, and degenerative disk disease with 
partial L4-L5 collapse and L4-5 anterior osteophytes.  These 
findings provide an objective basis for the veteran's 
complaints of persistent pain.  

It was not inappropriate for the RO to consider that the 
veteran's nonservice-connected diabetes played a role in any 
neurologic deficit present.  Also, the facts that he has 
fairly good range of motion of the lumbar spine, ambulates 
remarkably well, and has no difficulty getting out of a chair 
or walking steps, and is currently working in mechanical 
repair at a golf course, are clearly against the claim.  

In the judgment of the Board, however, the findings on the CT 
scan in 1996 support the veteran's assertions regarding the 
severity and persistence of his back problems and place the 
evidence in equipoise.  The existence of spinal stenosis with 
bulging disc and disc protrusion as likely causes of 
neurologic deficit are confirmed by the 1996 CT scan, and 
this finding supports the assignment of a higher disability 
rating.  Simply put, the neurologic deficit present in the 
lower extremities can not be completely dissociated from the 
service-connected back disorder.  Hence, the record is in 
equipoise, and it supports the assignment of a 60 percent 
rating under Diagnostic Code 5293.  The Board has made this 
determination with resolution of doubt in the veteran's favor 
concluding that the evidence shows characteristic pain, an 
absent ankle jerk, and other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  

In determining functional impairment, the Board has carefully 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
finds these factors to be supportive of the action taken 
here, but not more.  The CT scan provides an objective basis 
showing the cause of the persistent pain reported by the 
claimant.  The evidence suggests that the pain results in 
functional impairment beyond what is contemplated by the 40 
percent evaluation currently assigned under Diagnostic Code 
5293, which is provided when there is severe back disability 
present.  Accordingly, the Board finds that the veteran has a 
pronounced back disability.  Significantly, however, in the 
absence of complete bony fixation at an unfavorable angle, or 
residuals of a vertebral fracture with cord involvement a 100 
percent rating is not warranted under either 38 C.F.R. § 
4.71a, Diagnostic Code 5285 or 5286.  Moreover, in the 
absence of objective evidence of disuse atrophy or 
incoordination on use, the veteran's painful pathology is 
adequately rated by the rating assigned in this decision.
 
As directed by the Court, the Board has considered the 
veteran's entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  The veteran, however, is currently 
employed, there is no evidence of a marked interference with 
employment beyond that contemplated by the rating granted in 
this decision, and the disorder has not necessitated frequent 
hospitalizations.  Hence, there is no objective evidence 
supporting the suggestion that the rating schedule is 
otherwise inadequate for rating purposes.  The veteran should 
understand that the disability rating itself is recognition 
that industrial capabilities are impaired.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Therefore, an 
extraschedular rating is not in order.

B.  Factual Background Finger Fractures

In January 1968, the veteran sustained a fracture of the 
fifth finger of the left hand, and in September 1968 his left 
index finger was fractured.  Service connection has been in 
effect for residuals of these fractures since the veteran's 
service separation, and these residuals have been assigned a 
noncompensable disability rating since December 1968.  

As early as the VA examination in May 1969 there was no 
limitation of function or decrease in the range of motion of 
the fingers of the left hand.  Intervening clinical reports, 
including VA and private examinations and outpatient 
treatment records, reflect no complaints or treatment for 
residuals of finger fractures of the left hand.  

A December 1992 VA examination noted a left index finger nail 
deformity but no other abnormality.  A June 1996 x-ray of the 
hand showed degenerative changes at the proximal and 
interphalangeal joints.  Clinical evaluation in June 1996, 
resulted in a diagnosis of a contusion deformity of the left 
fifth finger with mild degenerative changes.

Notably, the report of orthopedic examination in December 
1998 noted the history of the finger fractures, but observed 
that any residuals did not result in any particular problem 
for the veteran.  The objective evidence further reflects 
normal left hand strength with no other functional impairment 
demonstrated which is related solely to the residuals of 
finger fractures.  

Analysis

The clinical evidence reflects that the veteran's left index 
and little fingers are essentially asymptomatic.  There is no 
indication of limitation of motion, diminished strength, 
neurologic deficit, functional impairment of the fingers, or 
objectively confirmable pain which would warrant 
compensation.  The veteran is most properly rated under 
Diagnostic Code 5223 which provides that there must be 
favorable ankylosis of two digits of one hand if a 
compensable, 10 percent rating, is to be assigned for 
involvement of two fingers of one hand.  Ankylosis is the 
immobility and consolidation of a joint, which clearly is not 
present here.  The objective evidence does not suggest the 
presence of any other functional impairment attributable to 
the residuals of fractures which would warrant compensation 
under 38 C.F.R. § 4.71a or any other portion of the rating 
schedule.  The disability picture fails to more nearly 
approximate the criteria required for a 10 percent rating 
under any version of the rating schedule, and the 
noncompensable rating is properly assigned.  38 C.F.R. 
§ 4.31.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Resolving reasonable doubt in the veteran's favor, 
entitlement to a 60 percent evaluation for lumbar spinal 
stenosis with degenerative disc disease is granted, subject 
to the applicable regulations governing the payment of 
monetary benefits.  

Entitlement to an increased (compensable) evaluation for 
residuals of fractures of the left index and little fingers 
is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

